Exhibit 10.1
AMENDMENT TO
EXECUTIVE EMPLOYMENT AGREEMENT
Pursuant to Section 10(f) of the executive employment agreement (the
“Agreement”) dated January 7, 2009 by and between Arbitron, Inc., a Delaware
corporation (the “Company”) and Michael P. Skarzynski, an individual (the
“Executive”) (collectively, the “Parties”), the Parties hereby adopt the
following amendments to the Agreement (the “Amendment”), to be effective as of
the date specified below. Capitalized terms used herein and not otherwise
defined shall have the meaning ascribed to such terms in the Agreement. All
other terms and conditions of the Agreement that are not modified below shall
continue to remain in full force and effect.

1.   Section 4(d) of the Agreement is restated in its entirety to read as
follows:       Relocation Expenses and Temporary Living Expenses. The Company
directs you to work at its Columbia, Maryland headquarters and will assist in
relocation expenses. You agree that you will use best efforts to relocate your
primary residence during the 2009 calendar year. Providing that you relocate to
a residence in proximity to Columbia, Maryland, the Company will provide to you
a relocation expense allowance of $250,000 less the amount the Company provided
you from the Effective Date of the Agreement through the date of this Amendment,
which allowance may be paid in one or more installments after the Effective Date
and on or before December 31, 2009. The Parties intend for this relocation
expense allowance to be used to defray the expenses you incur during the course
of your relocation including but not limited to real estate commission fees and
transfer tax fees for the sale of your residence in New Jersey, moving costs,
temporary housing rental fees, legal fees, inspection fees, mortgage financing
fees for the purchase of your new residence in proximity to the Company’s
headquarters in Columbia, Maryland and applicable gross-up for federal taxes.
Any payments or expenses provided in this Section 4(d) will be paid in
accordance with Section 7(c). If your employment ends before December 31, 2010
(the “Relocation Repayment Date”) as a result of your resignation or your
termination for Cause, you agree to repay a pro rata portion of the relocation
expenses, with the proration determined based on the number of days remaining
between the date your employment ends and the Relocation Repayment Date as
compared with the total number of days between the Effective Date and the
Relocation Repayment Date.   2.   Section 7(b) of the Agreement is hereby
restated in its entirety to read as follows:       General 409A Principles. For
purposes of this Agreement, each amount to be paid or benefit to be provided
will be construed as a separate identified payment for purposes of Section 409A,
and any payments that are due within the “short term deferral period” as defined
in Section 409A will not be treated as deferred compensation unless applicable
law requires otherwise. Neither the Company nor you will have the right to
accelerate or defer the delivery of any such payments or benefits except to the
extent specifically permitted or required by Section 409A. This Agreement is
intended to comply with the provisions of Section 409A and the Agreement will,
to the extent practicable, be construed in accordance therewith. Terms defined
in the Agreement will have the meanings given such terms under Section 409A if
and to the extent required to comply with Section 409A. In any event, the
Company makes no representations or warranty and will have no liability to you
or any other person, other than with respect to payments made by the Company in
violation of the provisions of this Agreement, if any provisions of or payments
under this Agreement are determined to constitute deferred compensation subject
to Code Section 409A but not to satisfy the conditions of that section;
provided, however, that notwithstanding the foregoing, the Company will
indemnify and hold you harmless from the additional tax imposed by Section 409A
and any related interest or penalties to the extent any such liabilities are
incurred as a direct or indirect result of the application of Treasury
Regulation Section 1.409A-3(i)(1)(iv) to amounts due under the Agreement.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have causes this amendment to the Agreement to
be duly executed, to be effective as of September 18, 2009.

                  ARBITRON, INC.   EXECUTIVE    
 
               
By:
  /s/ William T. Kerr   By:   /s/ Michael P. Skarzynski    
 
               
 
  William T. Kerr,       Michael P. Skarzynski    
 
  Chair of Compensation and Human Resources Committee            

 